Territory of Michigan in the supreme court
Joseph Wilkinson Junr was attached to answer unto the said United States of America in a plea that he render to the said United States the sum of two thousand dollars money of the said United States which to them he doth owe and from them doth unjustly detain &c and whereupon the said United States by E Brush their Atty complain for that Whereas the said Joseph on the fourth day of June in the year of our Lord one thousand eight hundred five by his Certain writing obligatory sealed with his seal and now here shown to the Court the date whereof is the same day and year aforesaid became held and firmly bound unto the said United States in the aforesaid sum of two thousand dollars to be paid unto the said United States upon the condition thereunder written which said condition was that the said Joseph who antecedently to the date of the said writing obligatory had been by the president of the said United States appointed to the office of collector of the customs for the District of Detroit in the Territory aforesaid should truly and faithfully Execute and discharge and continue thus truly and faithfully to Execute and discharge all the duties of the said office according to Law then and in that case the said writeing obligatory was to be void and of no effect otherwise it was to remain in full force and virtue and the said United States aver that the said Joseph afterwards towit on the same day and year aforesaid and often afterwards towit at Detroit aforesaid did not continue to Execute and discharge faithfully all the duties of the said Office of Collector of the Customs at Detroit aforesaid but therein did make default and fail of so doing in this that the said Joseph did not pay over unto the said United States the duties accruing on the importation of certain goods wares and Merchandize imported into the United States from *221diverse places beyond the seas which he the said Joseph as such collector had recd but thereon did likewise make default afterwards towit on the eleventh day of June in the year of our Lord one thousand eight hundred six towit at Detroit aforesaid By reason whereof he became liable to pay to the said United States the said sum of two thousand dollars above demanded Yet the said Joseph altho often times thereunto requested the said sum of two thousand dollars or any part thereof hath not yet paid to the said United States but he to pay the same hath hitherto entirely refused and still refuses to the said United States their damage of one thousand dollars and therefore they bring suit &c By E Brush their Atty
Territory of Michigan towit— the United States put in their place E Brush their Atty agc Joseph Wilkinson Junr in the plea aforesaid

[In the handwriting of Elijah Brush]